 



Exhibit 10.1

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”), dated as of August 7,
2003, is entered into between Viewpoint Corporation, a Delaware Corporation with
its principal office at 498 Seventh Avenue, New York, N.Y. 10018 (“Viewpoint”),
and Jerry S. Amato (“Executive”).

          WHEREAS, Viewpoint desires to retain Executive’s services as President
and Chief Executive Officer, and Executive desires to be retained by Viewpoint
to serve as President and Chief Executive Officer of Viewpoint.

          NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties hereto hereby agree as
follows:



    1. Employment; Term.       (a) Duties and Responsibilities. Subject to the
terms and conditions of this Agreement, Viewpoint hereby employs Executive, and
Executive hereby accepts employment with Viewpoint, as Chief Executive Officer.
In addition, Viewpoint shall nominate Executive for membership on the Board of
Directors (the “Board”), which shall be subject to the approval of Viewpoint’s
shareholders. Executive shall devote his full business time and attention to the
business and affairs of Viewpoint and its subsidiaries. Notwithstanding the
foregoing, Viewpoint agrees that Executive may serve as a director of other
entities, so long as such entities are not direct or indirect competitors of
Viewpoint and such service does not otherwise interfere with Executive’s
performance of his duties hereunder. Executive shall observe and comply with
Viewpoint’s policies, rules and regulations regarding the performance of his
duties, shall use his best efforts, skills and abilities to promote Viewpoint’s
interests and shall perform his duties faithfully, competently and in such
manner as Viewpoint’s Board may from time to time reasonably direct.      
(b) Duty of Loyalty. Executive will execute the “Duty of Loyalty Agreement” that
is annexed hereto as Exhibit A and is made a part of this Agreement; provided,
however, that in the event of a conflict between the Duty of Loyalty Agreement
and this Agreement, the provisions of this Agreement shall apply.      
(c) Principal Place of Employment. Executive’s principal place of employment
shall be at Viewpoint’s headquarters in New York, New York, or at such other
location as shall be mutually acceptable to Executive and the Board.      
(d) Representations. Executive affirms and represents that he is under no
obligation to any former employer or other party which is in any way
inconsistent with, or which imposes any restriction upon, Executive’s acceptance
of employment hereunder, the employment of Executive by Viewpoint, or
Executive’s undertakings under this Agreement.       (e) Executive’s employment
hereunder shall commence on August 11, 2003 (the “Commencement Date”), and
terminate at 12:01 a.m. on August 11, 2005, unless terminated earlier pursuant
to Section 3 below.

          2. Compensation and Benefits. Viewpoint shall pay the following
compensation and provide the benefits to Executive during the Term of
Employment:



    (a) Base Salary. Executive shall receive a base salary of $395,000 per annum
(the “Base Salary”), payable in approximately equal installments in accordance
with the customary payroll practices of Viewpoint. If the rate of Base Salary
per annum paid to Executive is increased during the Term of Employment, such
increased rate shall thereafter constitute the Base Salary for all purposes of
this

 



--------------------------------------------------------------------------------



 





    Agreement. Executive’s Base Salary shall not be decreased during the Term of
Employment without the mutual consent of Executive and Company.      
(b) Signing Bonus. Viewpoint shall pay to Executive a one-time bonus of $50,000
on the date this Agreement is executed by Executive.       (c) Bonus
Compensation.

              (i)   Annual Bonuses. Viewpoint and Executive will negotiate in
good faith to develop an annual performance-based incentive bonus program for
Executive individually or for Executive as a participant in an incentive
compensation plan for senior executives.               (ii)  
Profitability-Based Bonuses. Executive shall be eligible to receive the
following bonuses:

              (A)   The first time Viewpoint achieves Profitability (as defined
below) during the Term of Employment for a fiscal quarterly period, if at all,
Viewpoint will pay to Executive a bonus of $100,000 within thirty (30) days
following Viewpoint’s announcement of its financial results for such quarter.  
            (B)   The first time Viewpoint achieves Profitability for two
(2) consecutive fiscal quarters during the Term of Employment, if at all,
Viewpoint will pay to Executive a bonus of $130,000 within thirty (30) days
following Viewpoint’s announcement of its financial results for such second such
quarter.               (C)   For purposes of this Section 2(c)(ii),
“Profitability” means positive earnings per share calculated before interest,
depreciation, amortization, non-cash stock-based compensation charges, and
impairment of goodwill and other intangible assets but after accrual for
performance-based any bonus(es) described in this Section 2(c).



    (d) Option to Acquire Viewpoint Common Stock. Viewpoint will grant to
Executive an option to acquire 1,250,000 shares of Viewpoint common stock (the
“Option”) at an exercise price equal to the closing price of Viewpoint’s common
stock at the close of business on the business day immediately preceding the
Commencement Date. Fifty percent (50%) of the shares subject to the Option will
vest on the first (1st) anniversary of the Commencement Date and the remaining
fifty percent (50%) of the shares will vest on the second anniversary of the
Commencement Date. The Option will be subject to the terms of an award agreement
to be executed by Viewpoint and Executive.       (e) Life Insurance. During the
Term of Employment, Viewpoint will reimburse Executive for the cost of acquiring
a term life insurance policy with a death benefit of $5,000,000 payable to
Executive’s beneficiaries.       (f) Automobile. Viewpoint will reimburse
Executive for his reasonable expenses associated with use of an automobile,
primarily for business purposes, in an amount not to exceed $1,500 per month
throughout the Term of Employment.       (g) Benefit Plan; Vacation. Executive
shall be entitled to participate in all benefit plans maintained for Viewpoint
employees and shall be entitled to four (4) weeks of paid vacation per annum.  
    (h) Withholdings and Deductions. The payment of any Base Salary, bonus or
other compensation hereunder shall be subject to income tax, social security and
other applicable withholdings, as well as such deductions as may be required
under Viewpoint’s employee benefit plans.

 



--------------------------------------------------------------------------------



 





    (i) Disability Insurance. During the Term of Employment, Viewpoint will
provide, or reimburse Executive for premiums paid to acquire, a long-term
disability insurance policy which will provide benefits for a qualifying
disability of sixty percent (60%) of Executive’s last pre-disability Base
Salary, on an after tax basis, for the entire period of Executive’s disability
for a maximum period ending on Executive’s sixty-fifth (65th) birthday;
provided, however, that if the foregoing disability insurance does not result in
the payment of monthly disability benefits that are greater than or equal to
Executive’s monthly Base Salary compensation on an after tax basis, Viewpoint
shall pay Executive a monthly sum representing the difference between the two
amounts, which monthly payments shall continue until the earlier of the date
disability benefits cease and the date that is twenty-four (24) months following
the date the first such payment is made.       (j) D&O Insurance; Defense and
Indemnification.

              (i)   During the Term of Employment, Viewpoint shall maintain
directors and officers insurance (“D&O Insurance”) in a liability amount of no
less than $15,000,000 and shall cause Executive to be named as an additional
insured under such policy. Viewpoint also agrees to obtain tail coverage for
Executive with respect to said D&O Insurance for no less than three (3) years
after cessation of Executive’s employment.               (ii)   Viewpoint shall
defend, indemnify and hold Executive harmless, to the fullest extent permitted
by law and by Viewpoint’s by-laws, against all claims that arise from or out of,
or are related to Executive’s actions or inactions while employed with Viewpoint
(including attorneys’ fees, judgments, fines, defense costs and amounts paid in
any settlement). For the avoidance of doubt, the foregoing indemnification will
be provided with respect to all times during which Executive served as a
director or officer of Viewpoint, regardless of whether any claim covered by
this Section 2(j)(ii) is asserted during the Term of Employment or after
Executive’s employment ceases.



    3. Termination; Severance; Change in Control.       (a) Termination Without
Cause or With Good Reason. If, at any time during the Term of Employment,
Executive’s employment is terminated by Viewpoint without Cause (as defined
below), or if Executive terminates his employment with Viewpoint for Good Reason
(as defined below),

              (i)   Viewpoint will pay to Executive an amount equal to two
(2) times Executive’s then current Base Salary, which shall be payable in a lump
sum, and               (ii)   One hundred percent (100%) of the unvested portion
of the Option and all other options, if any, granted to Executive during the
Term of Employment, will immediately vest and will remain exercisable by
Executive for three (3) months following the effective date of termination (the
“Termination Date”).               (iii)   In addition, unless otherwise
prohibited by the terms of the applicable plans, Viewpoint shall reimburse
Executive for, or pay on Executive’s behalf, the premiums necessary to continue
Executive’s participation in Viewpoint’s welfare benefit plans for one (1) year
following the Termination Date, including, without limitation, all medical,
prescription, dental, disability, group life, accidental death and travel
accident insurance plans and programs maintained by Viewpoint, at the level
provided to Executive immediately prior to the Change in Control; provided,
however, that if Executive becomes covered under any plans of another employer
that provide substantially similar coverage, the coverage provided by Viewpoint
pursuant to this Subsection 3(a)(iii) will cease.

 



--------------------------------------------------------------------------------



 

              (iv)   In addition to the foregoing, Executive will be entitled to
continue his coverage under the above plans to the extent required by the
Consolidated Omnibus Budget Reconciliation Act of 1985 “COBRA”) commencing on
the first (1st) anniversary of the Termination Date.



    (b) Termination With Cause or Without Good Reason. If, at any time during
the Term of Employment, Viewpoint terminates Executive’s employment with Cause,
or if Executive terminates his employment with Viewpoint without Good Reason,
Viewpoint will have no obligation to make any payments to Executive under this
Agreement, and the unvested portion of the Option and all other options, if any,
granted to Executive at any time before such termination will be forfeited and
will not vest and will not be exercisable at any time by Executive.      
(c) Termination in Connection with a Change in Control of Viewpoint. If, at any
time within one (1) year following a Change in Control of Viewpoint, Executive’s
employment is terminated by Viewpoint (or its successor, as the case may be)
without Cause, or by Executive for Good Reason, then

              (i)   Executive shall be entitled to a lump sum amount, in cash
and payable within ten (10) days following the Termination Date, equal to two
(2) times Executive’s Base Salary,               (ii)   One hundred percent
(100%) of the unvested portion of the Option and all other options, if any,
granted to Executive at any time before such termination will immediately vest
and will remain exercisable by Executive for three (3) months following the
Termination Date, and               (iii)   Unless otherwise prohibited by the
terms of the applicable plans, Executive shall be entitled to continued
participation in Viewpoint’s welfare benefit plans for one (1) year following
the Termination Date, including, without limitation, all medical, prescription,
dental, disability, group life, accidental death and travel accident insurance
plans and programs of Viewpoint, at the level provided to Executive immediately
prior to the Change in Control; provided, however, that if Executive becomes
eligible for coverage under any plans of another employer that provide
substantially similar coverage, the coverage provided by Viewpoint pursuant to
this Subsection 3(c)(ii)(C) will cease. In addition to the foregoing, Executive
will be entitled to continue his coverage under the above plans to the extent
required by COBRA commencing on the first (1st) anniversary of the Termination
Date.



    (d) Non-Duplication of Benefits; No Interest. In the event of the
termination of Executive’s employment, his rights under any benefit plans in
which he is a participant shall be determined in accordance with the terms of
the plans and by applicable law. Notwithstanding any other provision in this
Agreement, nothing in this Agreement shall result in a duplication of payments
or benefits provided under this Section 3, nor shall anything in this Agreement
require Viewpoint to make any payment or to provide any benefit to Executive
that Viewpoint is otherwise required to provide under any other contract,
agreement or arrangement. No interest shall accrue on or be paid with respect to
any portion of any payments hereunder, except as required by law.      
(e) General Release. No payments or benefits payable to Executive upon the
termination of his employment pursuant to this Section 3 shall be made to
Executive unless and until he executes a general release substantially in the
form attached hereto as Exhibit B.       (f) Non-Competition. The obligations of
Executive under Section 12 (Non-Compete) of the Duty of Loyalty Agreement
provided for in Section 1(b) above shall apply only in the event that Executive
receives payments pursuant to Section 3(a), above. In addition, Viewpoint may,
at its option, provide Executive with salary continuation payments for reasons
not covered in Section 3(a) in exchange for Executive’s

 



--------------------------------------------------------------------------------



 





    compliance with Section 12; provided, however, that if Viewpoint does not
make such election, Section 12 shall be null and void and without further
effect.

          4. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following terms will have the following respective meanings:



    (a) “Cause” means the occurrence of any of the following:

              (i)   the willful and continuing refusal of Executive to follow
the lawful directives of the Board, provided that such directives are consistent
with Executive’s title and position,               (ii)   conduct that is
intentional and known by Executive to be materially harmful or potentially
materially harmful to Viewpoint’s best interest,               (iii)   gross
negligence in the performance of, or willful disregard of, Executive’s
obligations hereunder,               (iv)   Executive’s conviction of any
felony, or               (v)   Executive’s commission of any act of dishonesty
or moral turpitude which, in the good faith opinion of the Board, is materially
detrimental to Viewpoint;



    provided, however, that in the event of a termination due to one or more of
the reasons set forth in clauses (a)(i), (ii) and/or (iii), Executive shall be
provided with a period of five (5) business days from the date Viewpoint gives
notice of such termination to effectively cure or remedy such reason or reasons
(unless such cure or remedy is not possible).



  (b)   “Good Reason” means the occurrence of any of the following:

              (i)   any material breach by Viewpoint of its obligations under
this Agreement,               (ii)   relocation of the Executive’s principal
place of employment from the City of New York, without the Executive’s consent,
              (iii)   a significant diminution of Executive’s duties as set
forth in Section 1 without Executive’s consent, or               (iv)   a
failure by Viewpoint to obtain a written agreement from any successor or assign
of Viewpoint to assume the material obligations under this Agreement upon a
Change in Control;



    provided, however, that in the event of a termination for Good Reason,
Viewpoint shall be provided with a period of five (5) business days from the
date Executive gives notice of such termination to effectively cure or remedy
such reason or reasons; and if Viewpoint fails to cure or remedy the reason or
reasons for termination, Executive’s Good Reason termination shall be effective
as of the date the notice was given.



(c)   “Change in Control of Viewpoint” means and includes each of the following:

      (i)   the acquisition, in one or more transactions, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) by any person or any group of persons who
constitute a group (within the meaning of Section 13d-3 of the Exchange Act) of
any securities of Viewpoint such that, as a result

 



--------------------------------------------------------------------------------



 

                  of such acquisition, such person or group beneficially owns
(within the meaning of Rule 13d-3 of the Exchange Act), directly or indirectly,
more than fifty percent (50%) of Viewpoint’s outstanding voting securities
entitled to vote on a regular basis for a majority of the members of the Board;
              (ii)   the consummation of any merger or any other business
combination, in one or more transactions, including, but not limited to a sale
of all or substantially all of the assets of Viewpoint, other than a transaction
immediately following which the shareholders of Viewpoint who owned shares
immediately prior to the transaction continue to own, by virtue of their prior
ownership of Viewpoint shares, at least fifty percent (50%) of the voting power,
directly or indirectly, of the surviving corporation in any such merger or
business combination; or               (iii)   the consummation of a plan of
complete liquidation of Viewpoint.



    5. Miscellaneous.       (a) Non-Assignability. Neither this Agreement nor
any right or interest hereunder shall be assignable by Executive, his
beneficiaries or legal representatives without Viewpoint’s prior written
consent; provided, however, that nothing in this Section 5(a) shall preclude
Executive from designating a beneficiary to receive any benefit payable
hereunder upon his death or incapacity.       (b) Binding Effect. Without
limiting or diminishing the effect of Section 5(a) hereof, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and assigns.      
(c) Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.       (d) Notice. Any notice
required or permitted to be given under this Agreement shall be sufficient if in
writing and either delivered in person, sent by first class certified or
registered mail, postage prepaid or sent by overnight courier, if to Viewpoint,
at its principal place of business, and if to Executive, at his home address
most recently filed with Viewpoint, or to such other address or addresses as
either party shall have designated in writing to the other party hereto.      
(e) Entire Agreement; Modifications. This Agreement constitutes the entire and
final expression of the agreement of the parties with respect to the subject
matter hereof and supersedes all prior agreements, oral and written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by both parties
hereto.       (f) Relevant Law; Venue. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the conflict of laws principles thereof, and any dispute hereunder
shall be adjudicated exclusively by the federal courts of the Southern District
of New York or, in the absence of such courts’ willingness to hear such dispute,
by the state courts located in the City of New York.       (g) Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.       6. Acknowledgement. Executive represents and acknowledges the
following:

 



--------------------------------------------------------------------------------



 





    (a) He has carefully read this Agreement in its entirety;       (b) He
understands the terms and conditions contained herein;       (c) He has had the
opportunity to review this Agreement with legal counsel of his own choosing and
has not relied on any statements made by Viewpoint or its legal counsel as to
the meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement; and       (d) He is entering into this Agreement
knowingly and voluntarily.

          IN WITNESS WHEREOF, Executive and the authorized representative of the
Board of Viewpoint execute and enter into this Agreement as of the date first
above written.

      EXECUTIVE   VIEWPOINT CORPORATION   /s/ Jerry S. Amato   /s/ Robert E.
Rice

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Jerry S. Amato   By: Robert E. Rice            Chief Executive Officer

 